Citation Nr: 0006536	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-15 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Determination of the proper initial rating for a service-
connected scar residual of excision of dermal fibroma of the 
left little finger.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1993 to August 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO) which denied service connection 
for pes planus, which granted service connection at a 
noncompensable disability rating for a scar residual from 
excision of dermal fibroma of the left little finger, and 
which granted service connection at a 10 percent disability 
rating for hypertension.  The Board notes that in a September 
1998 written statement the veteran withdrew his appeal on the 
hypertension issue which, accordingly, is not on appeal 
before the Board.

The Board also notes that the RO has not acted upon the 
veteran's January 1998 claim of entitlement to service 
connection for right shoulder and right foot disorders.  The 
Board refers these matters back to the RO for appropriate 
action.


FINDINGS OF FACT

1.  There is no competent medical evidence linking current 
bilateral pes planus with the veteran's period of active 
service.

2.  The veteran's service-connected scar residual of excision 
of dermal fibroma of the left little finger is objectively 
asymptomatic.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral pes planus is not well grounded.  38 U.S.C.A. 
§5107(a) (West 1991).

2.  The initial noncompensable rating assigned for a scar 
residual of excision of dermal fibroma of the left little 
finger is appropriate, and criteria for assignment of a 
compensable rating have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic 
Code 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for bilateral pes planus which was aggravated 
during his period of active service.  He does not claim to 
have incurred bilateral pes planus in service but only that 
it was exacerbated by service.  The veteran also contends 
that the initial noncompensable evaluation for his service-
connected scar residual from excision of dermal fibroma of 
the left little finger inadequately reflects the severity of 
his symptomatology.

Service connection for pes planus

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred or aggravated in 
the line of duty during service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).  A veteran serving 
during a period of war or during peacetime after December 31, 
1946, is presumed to have been in sound condition at the time 
of entry into service except for defects noted in preentry 
examination.  The government has the burden of rebutting the 
presumption of soundness by showing clear and unmistakable 
evidence both that a disorder which manifested in service 
existed before service, and that the disorder was not 
aggravated in service.  38 U.S.C.A. § 1132 (West 1991); 38 
C.F.R. § 3.304(b) (1999) Kinnaman v. Principi, 4 Vet. App. 
20, 27 (1993).

Aggravation is established whenever evidence shows an in-
service increase in the severity of a preexisting disorder 
absent a specific factual finding that the increase was due 
to the natural progress of the disorder.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a), (b) (1999); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995).  Determination of whether 
a disorder worsened in service requires VA to consider the 
totality of a veteran's recorded medical history, not merely 
symptoms noted at time of entry into service.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993).  Temporary or intermittent flare-ups of a 
preexisting disorder do not constitute aggravation unless the 
underlying condition, as distinguished from its symptoms, has 
worsened.  See Hunt, 1 Vet. App. at 296-97.

The threshold question for the Board, however, is whether the 
veteran presents a well-grounded claim for service 
connection.  A well-grounded claim is plausible, capable of 
substantiation or meritorious on its own.  38 U.S.C.A. § 
5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  While a 
claim need not be conclusive there must be some supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Absent evidence of a well-grounded claim there is no duty to 
assist a veteran develop facts pertinent to the claim and the 
claim must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 
(1997).

To establish a well-grounded claim for service connection a 
veteran must demonstrate a current disability, incurrence or 
aggravation of a disease or injury in service, and a nexus 
between the current disability and the in-service injury.  
Id. at 1467-1468.  Medical evidence is required to establish 
a current disability and to fulfill the nexus requirement.  
Lay or medical evidence, as appropriate, may prove service 
incurrence or aggravation.  Id. at 1468.  Alternatively, a 
veteran may establish a well-grounded claim for service 
connection under the chronicity provision of 38 C.F.R. § 
3.303(b), which is applicable where evidence, regardless of 
date, shows a chronic disorder in service or during an 
applicable presumption period, and that that same disorder 
currently exists.  This evidence must be medical unless the 
condition at issue is of a type for which case law considers 
lay observation sufficient.  If the chronicity provision is 
not applicable, a claim still may be well grounded pursuant 
to the same provision if the evidence shows that the 
condition was observed during service or any applicable 
presumption period and continuity of symptomatology was 
demonstrated thereafter, and includes competent evidence 
relating the current condition to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

The veteran unquestionably had pes planus prior to his entry 
into service.  The July 1993 report of his enlistment 
physical examination notes moderate, asymptomatic pes planus.  
In a March 1998 written statement the veteran acknowledges 
his preexisting pes planus.

Service medical records (SMRs) document the veteran's 
treatment for various foot disorders.  The SMRs demonstrate 
treatment for a July 1994 right foot injury and for right 
foot discomfort in January and February 1997, and include 
diagnoses for right foot fasciitis and right second 
metatarsalgia with associated bilateral pes planus.  A report 
of a March 1997 examination notes the veteran's complaint 
that his bilateral pes planus foot pain was not relieved by 
arch supports.  Physical examination disclosed supple 
bilateral pes planus, relatively normal hind- and midfoot 
mechanics, normal distal neurovascular function and minimal 
tenderness under the second metatarsal head.  X-ray 
examination disclosed pes planus without involvement of the 
second metatarsal phalangeal joint.  The report of the 
veteran's July 1997 separation physical examination includes 
a normal clinical evaluation of his feet; on the accompanying 
report of medical history, the veteran indicated that he had 
a history of right second metatarsalgia with bilateral pes 
planus, not considered disqualifying.  

Post-service VA examination in October 1997 revealed no pain 
upon palpation of the plantar surfaces of the veteran's feet.  
The diagnoses included pes planus and the examiner noted that 
the veteran had this disorder mostly on the right second 
metatarsal, but the examiner again noted that on examination, 
there was no pain on palpation.  The examiner did not express 
the opinion that the veteran's preexisting bilateral pes 
planus worsened in service.  

Beyond the appellant's own statements, there is no competent 
medical evidence showing that the veteran's pes planus 
worsened during his period of active service.  However, 
because the veteran is a lay person with no medical training 
or expertise, his statements alone cannot constitute 
competent evidence of a worsening of this disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions).  

Inasmuch as the record is devoid of competent medical 
evidence relating the veteran's preexisting pes planus to his 
military service, his claim for service connection for 
aggravation of pes planus is implausible and must be denied 
as not well grounded.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps, 126 
F.3d at 1468.  As the Board is unaware of additional evidence 
that might well ground the veteran's claim, a duty to notify 
does not arise pursuant to 38 U.S.C.A. § 5103(a).  See 
McKnight v. Gober, 131 F.3d 1483, 1484-1485 (Fed. Cir. 1997).  
That notwithstanding, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
well ground his claim, and an explanation as to why his 
current attempt fails.

Disability evaluation of a service-connected scar

The Board finds initially that the veteran's claim is well 
grounded, see 38 U.S.C.A. § 5107(a) (West 1991), because a 
challenge to a disability rating assigned to a service-
connected disability is sufficient to establish a well-
grounded claim for an increased rating.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999); Caffrey v. Brown, 6 
Vet. App. 337, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board also is satisfied that the 
record includes all evidence necessary for the equitable 
disposition of this appeal and that the veteran requires no 
further assistance.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1999).  The 
Board reviews the extent to which a service-connected 
disability adversely affects the veteran's ability to 
function under the conditions of ordinary daily life.  The 
Board then assigns a rating which, as far as practicable, is 
based upon the extent to which the current disability impairs 
the veteran's earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.  If two evaluations are potentially 
applicable the higher evaluation will be assigned if the 
disability appears to approximate more closely the criteria 
required for that rating.  Otherwise, the Board assigns the 
lower rating.  38 C.F.R. § 4.7.  In a claim of disagreement 
with a disability rating assigned contemporaneously to a 
grant of entitlement to service connection, the facts of a 
particular case may require assignment of separate disability 
ratings for separate time periods.  Fenderson v. West, 12 
Vet. App. at 126.

The RO first granted service connection for a scar residual 
from excision of dermal fibroma of the left little finger in 
February 1998 and assigned a noncompensable disability rating 
under Diagnostic Code (DC) 7805.  Under 38 C.F.R. § 4118, DC 
7805, a scar is rated on limitation of function of the 
affected body part.

Medical evidence associated with the claims file discloses 
that at the time of the February 1998 rating decision the 
veteran's scar was asymptomatic.  SMRs confirm that after the 
veteran's August 1995 in-service surgery for excision of a 
nodule over the PIP joint on his left little finger he had 
restricted use of his left hand.  The nodule apparently 
recurred in June 1997, at which time the veteran reported 
discomfort and interference with the use of his left hand.  
Physical examination disclosed a firm, round area of about 3 
mm over the PIP joint consistent with recurrence of the 
dermal fibroma.  Left little finger range of motion was 
normal.  A July 1997 Occupational Therapy Evaluation report 
noted limited left little finger motion and diminished left 
hand grip strength.  Separation examination in July 1997 
revealed a scar/keloid on the right 5th digit (flexor) and it 
was noted that the veteran had a fibroma scar that was not 
considered disqualifying. 

At an October 1997 VA examination the veteran reported 
occasional left hand pain.  The examiner noted that the 
veteran had had a fibromatous cyst removed from the palmar 
surface of the left hand.  He noted that the veteran had good 
left hand grip and hand function.  The examiner indicated 
that there was no abnormality of the left hand.

In his March 1998 written statement the veteran claimed that 
he was unable to find work, in part, because of his left hand 
disorder.  However, he did not describe a loss of left hand 
function or other left hand symptomatology, or explain how 
the scar on his left little finger precluded him from finding 
work.

In the Board's judgment a review of the totality of the 
medical evidence describing the veteran's symptomatology does 
not indicate that since its incurrence the veteran's scar 
residual from excision of dermal fibroma of the left little 
finger has been more disabling than contemplated by the 
currently assigned noncompensable evaluation.  This 
evaluation is consistent with an asymptomatic left hand.  The 
claims file includes no evidence that the veteran's scar 
residual from excision of dermal fibroma of the left little 
finger currently limits left hand function in any way.

In reaching its decision, the Board has considered whether a 
higher rating is warranted under other DCs.  In this regard, 
a 10 percent evaluation is warranted for superficial scars 
that are poorly nourished with repeated ulceration, and for 
superficial scars that are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804 (1999).  A zero percent evaluation is assigned in the 
absence of these symptoms.  38 C.F.R. § 4.31 (1999).  
Further, ankylosis of any single finger other than the thumb, 
index or middle will be rated 0 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5227 (1999).  However, extremely unfavorable 
ankylosis will be rated as amputation under Diagnostic Codes 
5152 through 5156.  Clearly, the evidence, as set forth 
above, does not include findings that meet any of the 
applicable criteria under these codes.  The scar has not been 
described as poorly nourished, or painful and tender, and on 
most recent examination, there was no evidence of ankylosis.  
Further, the Board also has carefully considered the possible 
application of other provisions of 38 C.F.R., Parts 3 and 4, 
(pertaining to extra-schedular evaluation) notwithstanding 
whether the veteran or his representative requested such 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592-3 (1991).  However, the Board finds that the record does 
not show the veteran's disability to be so exceptional or 
unusual, with factors such as marked interference with 
employment or repeated hospitalization, as to render 
application of the regular schedular standards impractical 
and warrant extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

The claim for service connection for bilateral pes planus is 
denied.

The claim for a compensable evaluation for scar residual of 
excision of dermal fibroma of the left little finger is 
denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 

